DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence. 

Claim Interpretation under 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are found in this application in the following claims:
Claim (1): “storage circuitry configured to: …”, found on line 3 of claim 1,
“control circuitry configured to: …”, found on line 8 of claim 1, and
“input/output circuitry configured to: …”, found on line 32 of claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations “storage circuitry configured to”, “control circuitry configured to”, and “input/output circuitry configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of  “storage circuitry configured to”, “control circuitry configured to”, and “input/output circuitry configured to”. 
Particularly, to mentioned a few, paragraphs [036]-[037], and [055]-[056] of the instant application describe the above functions as being illustrated in Figs. (1-4), and as shown in Fig. 3, that both mobile device 322 and user terminal 324 are to include this type of circuitry.  However, this recited generic computing is capable to perform the recited functions in hardware, software or combination, which leaves the examiner confused as to what structure(s) this circuitry is directed to.  
To conclude,  the instant application seems lacking details of a structure for performing the above functions, because performing the claimed functions can be done in a number of ways, hardware, software program or combination, hence, the above recited functions do not describe particular structures and/or hardware for the aforementioned functions and provide enough description for one of ordinary skill in the art to understand which structure or structures perform the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The aforementioned claims are directed to a process and a system. The claimed process is directed towards generating hierarchical data structures based on crowdsourced data featuring non-homogenous metadata.  The claimed process comprised of steps to receive data structure recommendations (e.g., recommendations featuring content for inclusion in a crowdsourced database). Then, retrieve metadata corresponding to the recommendations that indicate an organization hierarchy used by a data source (or user) corresponding to the data structure recommendation. The metadata is then used by a machine learning model to organize each of the recommendations into a native hierarchical data structure of a crowd source database.
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 2 and 12 are directed to an abstract idea without significantly more.   The claim(s) recites the following limitation: “compare the first data structure recommendation and the second data structure recommendation in response to determining that the first data structure recommendation and the second data structure recommendation is populated at the first record”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “a system”, "storage circuitry", “computer-readable medium”, “control circuitry” or “input/output circuitry”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable (or with the aid of pen and paper) of comparing this information against another set of information to determine a conclusion, which is a mental process. 
Furthermore, the claim recites the following step: “validate the first data structure recommendation based on the second data structure recommendation”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “a system”, "storage circuitry", “computer-readable medium”, “control circuitry” or “input/output circuitry”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable of comparing this information against another set of information to determine the validity of this data, which is a mental process.
As explained above, a process to “compare” and “validate” information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “store a machine learning model, wherein the machine learning model is trained to synchronize data structure recommendations based on metadata structures corresponding to inputted data structure recommendations”, which is considered to be extra-solution activities of mere data gathering.  In this context, “store” is an activity that is considered data manipulation activity for simply enabling mere data storage for later use, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Furthermore, the aforementioned claims recite the following – “receive a first data structure recommendation from a first user, wherein the first data structure recommendation comprising first content for publishing in the crowdsource database, wherein the first data structure recommendation has a first metadata structure, and wherein the first metadata structure indicates a first data source upon which the first data structure recommendation is based”.  Again, the activity to “receive” information is a data gathering activity for simply enabling a person to deal with information/data for later use, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity, see MPEP 2106.05(g).
Additionally, the aforementioned claims recite the following – “receive a second data structure recommendation from a second user, wherein the second data structure recommendation comprising second content for publishing in the crowdsource database, wherein the second data structure recommendation has a second metadata structure, and wherein the second metadata structure indicates a second data source upon which the second data structure recommendation is based”.  Again at this step, the activity to “receive” information is a data gathering activity for simply enabling a person to deal with information/data for later use, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity, see MPEP 2106.05(g).
Further, the aforementioned claims recite the following – “input the first data structure recommendation and the second data structure recommendation into the machine learning model”, which is nothing more than applying a step using generic computing. The additional step of “input the first data…, …., into a machine learning model” involves a mere data transmission/storage, which amounts to mere data-transmission step, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process and presentation of collected data. (See MPEP 2106.05(g)).
Moreover, the aforementioned claims recite the following limitations – “receive an output of the machine learning model indicating a first record in a native hierarchical data structure of a crowdsource database for populating both the first data structure recommendation and the second data structure recommendation”.  Again at this step, the activity to “receive” information is a data gathering activity for simply enabling a person to deal with information/data for later use, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity, see MPEP 2106.05(g).
Further, the aforementioned claims recite the following – “publish the first data structure recommendation in the crowdsource database based on validating the first data structure recommendation based on the second data structure recommendation”.  At this step, the cited language of: “publish the first data …”, amounts to mere data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
Finally, the aforementioned claims recite the following – “generate for display, on a user interface, the first content”.  At this step, the cited language of: “generate for display …”, amounts to mere data transmission/presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
The additional elements recited in the aforementioned claim(s) are: “a system”, "storage circuitry", “computer-readable medium”, “control circuitry” or “input/output circuitry”.  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information and present information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-gathering (“store”, “receive”, or “input”) steps, and data-presenting (“publish” or “generate”) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the  computer,  storage device(s) and processor(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) is not patent eligible.

Independent claims 2 and 12 recite similar limitations to independent claim 1, therefore these claims are rejected for similar reasons detailed above.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “wherein the first metadata structure indicates a first data source upon which the first data structure recommendation is based, and wherein the second metadata structure indicates a second data source upon which the second data structure recommendation is based”, which recites a mere mental step or an abstract idea of information source, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 3.  The claim recites the additional limitation of “retrieving a first category keyword …”, “retrieving a second category keyword …” and “populating the first data structure recommendation and the second data structure recommendation at the first record …”, which recite an insignificant extra-solution step of data-gathering and data-presentation activities respectively, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “determining a first similarity …”, “comparing the first similarity to a threshold similarity” and  “determining that the first category keyword and the second category …”, which recite mere mental steps or an abstract idea of information evaluation/manipulation, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 3 and includes all the limitations of claim 3.  The claim recites the additional limitation of “retrieving first source content …”, “retrieving second source content …” and “populating the first data structure recommendation …”, which recite an insignificant extra-solution step of data-gathering and data-presentation activities respectively, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “determining a first semantic closeness …”, “comparing the first semantic closeness …” and  “determining that first source content and the second source content …”, which recite mere mental steps or an abstract idea of information evaluation/manipulation, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 3 and includes all the limitations of claim 3.  The claim recites the additional limitation of “retrieving a native metadata structure for the second record …”, and “transmitting a request to the third user …”, which recite an insignificant extra-solution step of data-gathering and data-transmission activities respectively, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “determining a second record …”, “determining a third metadata structure …”, and  “identifying a third user corresponding …”, which recite mere mental steps or an abstract idea of information evaluation/manipulation, which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 6.  The claim recites the additional limitation of “retrieving a native category keyword …”, and “retrieving a third category keyword for a third data …”, which recite an insignificant extra-solution step of data-gathering, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “determining a second similarity …”, “comparing the second similarity to …”, and  “determining that the native category keyword …”, which recite mere mental steps or an abstract idea of information evaluation/manipulation, which does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “receiving a third data structure recommendation …”, “receiving an output of the machine learning model …”, and “inputting the third data structure recommendation …”, which recite an insignificant extra-solution step of data-gathering and data-transmission activities respectively, which does not amount to significantly more than the abstract idea.  
Claim 9 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “publishing the first data structure recommendation …”, which recite an insignificant extra-solution step of data-presentation, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “validating the first data structure recommendation …”, which recite mere mental steps or an abstract idea of information evaluation/manipulation, which does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “publishing the statistic for the first data structure …”, which recite an insignificant extra-solution step of data-presentation, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “determining a statistic for the first data structure recommendation …”, which recite mere mental steps or an abstract idea of information evaluation/manipulation, which does not amount to significantly more than the abstract idea.
Claim 11 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “wherein the first data structure recommendation comprising first content for publishing in the crowdsource database, and wherein the second data structure recommendation comprising second content for publishing in the crowdsource database”, which recites a mere mental step or an abstract idea of information source, which does not amount to significantly more than the abstract idea.

Dependent claims 13-20 recite similar limitations to claims 3-11, therefore these claims are rejected for similar reasons as detailed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  (US 10,354,201 B1) issued to Roy et al. (hereinafter as “ROY”), and in view of US Patent Application Publication (US 2016/0379388 A1) issued to Rasco et al. (hereinafter as “RASCO”).
Regarding claim 1, ROY teaches a system for generating hierarchical data structures based on crowdsourced data featuring non-homogenous metadata (ROY Col. 2, line (60-67): “… apparatus for scalable clustering of large machine learning data sets whose observation records comprise a mix of different attribute types (such as numerical, text or categorical attributes) are described. Such observation records may be referred to as heterogeneous, mixed-attribute, or mixed observation records herein, and the corresponding data sets may be referred to as heterogeneous, mixed-attribute or mixed data sets”, the examiner notes that the reference discloses the data with heterogenous mixed attributes, i.e. non-homogenous metadata, and clustered data sets, i.e. hierarchical data structures), the system comprising: 
cloud-based storage circuitry configured to: store a machine learning model, wherein the machine learning model is trained to synchronize data structure recommendations based on metadata structures corresponding to inputted data structure recommendations (ROY Col. 2, line (60-67): “Various embodiments of methods and apparatus for scalable clustering of large machine learning data sets whose observation records comprise a mix of different attribute types (such as numerical, text or categorical attributes) are described. Such observation records may be referred to as heterogeneous, mixed-attribute, or mixed observation records herein, and the corresponding data sets may be referred to as heterogeneous, mixed-attribute or mixed data sets.”; and
Col. 3, lines (5-13): “intelligent default choices may be selected at the machine learning service, e.g., based on a preliminary analysis of at least some observations of a data set, a schema associated with the data set and/or based on contents of a knowledge base, for a number of parameters of the clustering algorithms, including model initialization, distance computations and normalization techniques for different types of attributes, ..”; and
Col. 3, line (19-25): “networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services) …”, 
the examiner notes that the referenced machine learning system generates a normalized, i.e. synchronized machine learning model, for the data of heterogenous attributes, i.e. non-homogenous metadata); and 
a crowdsource database (ROY Col. 5, lines (37-43): “After the iterations of the selected clustering methodology are concluded, in various embodiments, information indicating the most recent version of the model (e.g., the cluster representatives, and/or the assignments of different observation records to the clusters) may be stored in an artifact repository or database associated with the machine learning service”); 
control circuitry configured to: receive a first data structure recommendation from a first user, wherein the first data structure recommendation comprising first content for publishing in the crowdsource database, wherein the first data structure recommendation has a first metadata structure, and wherein the first metadata structure indicates a first data source upon which the first data structure recommendation is based (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and
Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”; and
Fig. 1, Col. 6, lines (17-21): “FIG. 1 illustrates an example system environment in which a scalable approach towards clustering large data sets with heterogeneous attributes may be implemented using resources of a network-accessible machine learning service, …”; and
Fig. 1, Col. 7, lines (9-30): “In one embodiment, a client 185 of the machine learning service may provide information (e.g., a network address, a database address, and/or a storage device address) regarding a data source from which observation records (ORs) of a data set 122 for which clustering is to be performed can be obtained by the clustering manager 180. Some or all of the observation records, such as OR-1 through OR-n of data set 122, may comprise a plurality of attributes of different types. For example, as shown, OR-n includes one or more numeric attributes 141, one or more categorical attributes 142, and one or more text attributes 143 in the depicted embodiment. …, attributes containing audio or image-based records, and the like, may also be included in a data set 122 in some embodiments.”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a URL source, i.e. a first source); 
receive a second data structure recommendation from a second user, wherein the second data structure recommendation comprising second content for publishing in the crowdsource database, wherein the second data structure recommendation has a second metadata structure, and wherein the second metadata structure indicates a second data source upon which the second data structure recommendation is based (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and
Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a storage device or address, i.e. a second source); 
input the first data structure recommendation and the second data structure recommendation into the machine learning model receive an output of the machine learning model indicating a first record in a native hierarchical data structure of a crowdsource database for populating both the first data structure recommendation and the second data structure recommendation (ROY Col. 2, lines (4-7): “FIG. 4 illustrates an example normalization-based technique for determining distances between observation records and cluster representatives of a heterogeneous data set, according to at least some embodiments”; and
Fig. 1, Col. 7, lines (41-52): “Corresponding to the clustering methodology, a cluster initialization technique (governing, for example, the initial cluster representatives of the selected number of clusters), respective distance metrics for different attributes of the observation records, weights to be assigned to the attributes when computing distances, and/or normalization techniques to be applied to the different attributes to arrive at an aggregated multi-attribute distance measure of an observation record from a cluster representative may be selected. …, one or more of the parameters may be selected based at least in part on client requests or preferences, and/or based on contents of the knowledge base 156”; and
Fig. 1, Col. 8, lines (10-29): “…, the aggregate or normalized multi-attribute-based distances of the various observation records from the cluster representatives of one version of the model may be computed and used to assign the observation records to the clusters of that version. …, and the clustering results 125 (e.g., the current version of the model, and the assignments of the observation records to the set of clusters of the current version) may be stored in artifacts repository 158.”, 
the examiner notes the system aggregates/normalize the observations records, i.e. input data as explained above, and the clustered results, i.e. hierarchical data, are stored in a repository database, and as explained earlier to that of a crowd database); 

However, ROY does not explicitly teach …. compare the first data structure recommendation and the second data structure recommendation in response to determining that the first data structure recommendation and the second data structure recommendation is populated at the first record; ; and validate the first data structure recommendation based on the second data structure recommendation; and  publish the first data structure recommendation in the crowdsource database based on validating the first data structure recommendation based on the second data structure recommendation; and input/output circuitry configured to: generate for display, on a user interface, the first content.
But, RASCO teaches compare the first data structure recommendation and the second data structure recommendation in response to determining that the first data structure recommendation and the second data structure recommendation is populated at the first record (RASCO Para. [0064]: “the method may include classifying, with the processor and using the trained second hierarchical data structure, the plurality of components of the first hierarchical data structure as identifying built-up structures or non-built-up structures. Stated differently, the method may include extracting, by the processor, those components in the first hierarchical data structure that depict built-up structures as identified by the trained second hierarchical data structure. As an example, the processor may systematically analyze and/or compare the collective set of feature elements for each component of the first hierarchical data structure in relation to the feature elements of the trained second hierarchical data structure to determine whether the component identifies a built-up structure or a non-built-up structure.”); and 
validate the first data structure recommendation based on the second data structure recommendation (RASCO Para. [0064]: “…, the processor may systematically analyze and/or compare the collective set of feature elements for each component of the first hierarchical data structure in relation to the feature elements of the trained second hierarchical data structure to determine whether the component identifies a built-up structure or a non-built-up structure. For instance, a component (e.g., pixel or group of pixels) in the first hierarchical data structure may be labeled, tagged or classified as “built-up” when one or more (e.g., a majority, most, all, etc.) of its feature elements match or are similar to feature elements of the trained second hierarchical data structure associated with built-up structures (e.g., have a value within some percentage of the value of a feature element from the trained second hierarchical data structure).”); and 
publish the first data structure recommendation in the crowdsource database based on validating the first data structure recommendation based on the second data structure recommendation (RASCO Fig. 1, Para. [0106]: “FIG. 1 presents a simplified block diagram of a system 100 that may be used to generate and map regionally and globally consistent structures of interest … and generation of resultant images 116 that include the extracted structures of interest therein”, the examiner notes that the reference discloses in Fig. 1 an automated process of extraction of structures of interest including a resultant images, see element 116); and 
input/output circuitry configured to: generate for display, on a user interface, the first content (RASCO Para. [0065]: “[0065]: “…, the method may include mapping or projecting components of the plurality of components that identify built-up structures as classified during the classifying step into a resultant image that is associated with the geographic area and that has a third resolution greater than the second resolution. For instance, the resultant image may be presented on any appropriate display …”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ROY (disclosing  methods for scalable clustering for mixed machine learning data) to include the teachings of RASCO (disclosing methods for efficient predictive modeling) and arrive at a method for efficient analysis of structural data aggregation based on machine learning.  One of ordinary skill in the art would have been motivated to make this combination because by utilizing a reliable predictive modeling and aggregation, an end user is grated access to resultant data structure that meet their needs, as recognized by (RASCO, Abstract, Para. [0009]-[0011]). In addition, the references of ROY and RASCO teach features that are directed to analogous art and they are directed to the same field of endeavor of data aggregation based on machine learning techniques.

Regarding claims (2 and 12), the aforementioned claims recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Regarding claim 3, the combination of ROY and RASCO teach the limitations of claim 2.  Further,  ROY teaches wherein the first metadata structure indicates a first data source upon which the first data structure recommendation is based, and wherein the second metadata structure indicates a second data source upon which the second data structure recommendation is based (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a URL source, i.e. a first source).  

Regarding claim 4, the combination of ROY and RASCO teach the limitations of claim 3.  Further, the combination of ROY and RASCO teaches the machine learning model is trained to synchronize data structure recommendations based on metadata structures corresponding to inputted data structure recommendations by: 
retrieving a first category keyword for the first data source (ROY Col. 1, line (39): “Observation records of machine learning data sets may include values of a number of different types of attributes, such as numeric attributes, binary or Boolean attributes, categorical attributes and text attributes”); 
retrieving a second category keyword for the second data source (ROY Col. 2, line (60): “Various embodiments of methods and apparatus for scalable clustering of large machine learning data sets whose observation records comprise a mix of different attribute types (such as numerical, text or categorical attributes) are described.”); 
determining a first similarity between the first category keyword and the second category keyword (ROY Col. 4, line (47): “Similarly, generalized variants of other algorithms whose baseline versions are targeted towards single attribute types may be used in some embodiments.) Corresponding to the different attribute types, the machine learning service may identify respective distance metrics and/or relative weights to be assigned to different attributes. For example, in one embodiment, Euclidean distances may be used for numeric attributes, Kullback-Leibler or KL-divergence may be used for distances between categorical attributes, cosine-similarity-based measures may be used for distances with respect to text attributes, and so on.”);  
comparing the first similarity to a threshold similarity (ROY Col. 5, line (4): “One or more iterations of the clustering methodology may then be implemented. In a given iteration, the aggregate distance measures of the observation records may be computed with respect to the cluster representatives of the current version of the clustering model, and the observation records may be assigned to clusters of the current version of the model based on those distances. The cluster representatives for a new or updated version of the model may then be computed, e.g., based on the updates assignments of the observation records, and the updated version of the model may be used as the current version for the next iteration. The iterations may be performed until one or more termination criteria are met in various embodiments—for example, until the fraction or number of assignment changes made during an iteration falls below a threshold, or until a cost function evaluated for the clustering model reaches a threshold.”); 
determining that the first category keyword and the second category keyword correspond based on the first similarity equaling or exceeding the threshold similarity (ROY Fig. 1, Col. 7, line (9): “a client 185 of the machine learning service may provide information (e.g., a network address, a database address, and/or a storage device address) regarding a data source from which observation records (ORs) of a data set 122 for which clustering is to be performed can be obtained by the clustering manager 180. Some or all of the observation records, such as OR-1 through OR-n of data set 122, may comprise a plurality of attributes of different types. For example, as shown, OR-n includes one or more numeric attributes 141, one or more categorical attributes 142, and one or more text attributes 143 in the depicted embodiment. Other types of attributes, including Boolean or binary attributes, attributes containing audio or image-based records, and the like, may also be included in a data set 122 in some embodiments. It is noted that with respect to the techniques and algorithms described herein, binary or Boolean attributes may be considered a subset of categorical attributes.”); and 
populating the first data structure recommendation and the second data structure recommendation at the first record in the native hierarchical data structure in response to determining that the first category keyword and the second category keyword correspond (RASCO Fig. 1, Para. [0106]: “FIG. 1 presents a simplified block diagram of a system 100 that may be used to generate and map regionally and globally consistent structures of interest … and generation of resultant images 116 that include the extracted structures of interest therein”, the examiner notes that the reference discloses in Fig. 1 an automated process of extraction of structures of interest including a resultant images, see element 116).  

Regarding claim 5, the combination of ROY and RASCO teach the limitations of claim 3.  Further, the combination of ROY and RASCO teach wherein the machine learning model is trained to synchronize data structure recommendations based on metadata structures corresponding to inputted data structure recommendations by: 
retrieving first source content from the first data source (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and
Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”; and
Fig. 1, Col. 6, lines (17-21): “FIG. 1 illustrates an example system environment in which a scalable approach towards clustering large data sets with heterogeneous attributes may be implemented using resources of a network-accessible machine learning service, …”; and
Fig. 1, Col. 7, lines (9-30): “In one embodiment, a client 185 of the machine learning service may provide information (e.g., a network address, a database address, and/or a storage device address) regarding a data source from which observation records (ORs) of a data set 122 for which clustering is to be performed can be obtained by the clustering manager 180. Some or all of the observation records, such as OR-1 through OR-n of data set 122, may comprise a plurality of attributes of different types. For example, as shown, OR-n includes one or more numeric attributes 141, one or more categorical attributes 142, and one or more text attributes 143 in the depicted embodiment. …, attributes containing audio or image-based records, and the like, may also be included in a data set 122 in some embodiments.”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a URL source, i.e. a first source); 
retrieving second source content from the second data source (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and
Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a storage device or address, i.e. a second source); 
determining a first semantic closeness between the first source content and the second source content (ROY Col. 4, line (47): “Similarly, generalized variants of other algorithms whose baseline versions are targeted towards single attribute types may be used in some embodiments. Corresponding to the different attribute types, the machine learning service may identify respective distance metrics and/or relative weights to be assigned to different attributes. For example, in one embodiment, Euclidean distances may be used for numeric attributes, Kullback-Leibler or KL-divergence may be used for distances between categorical attributes, cosine-similarity-based measures may be used for distances with respect to text attributes, and so on.”); 
comparing the first semantic closeness to a threshold semantic closeness (ROY Col. 5, line (26): “The relative cost convergence error estimate, whose value may be based for example on empirical observations collected earlier of the correlations among the factors considered for the estimate and the measured rate of convergence of other instances of use of the clustering methodology, may be used in various embodiments to terminate the clustering iterations when the marginal benefits of additional iterations falls below a threshold”);
determining that first source content and the second source content correspond based on the first semantic closeness equaling or exceeding the threshold semantic closeness (ROY Col. 5, line (4): “One or more iterations of the clustering methodology may then be implemented. In a given iteration, the aggregate distance measures of the observation records may be computed with respect to the cluster representatives of the current version of the clustering model, and the observation records may be assigned to clusters of the current version of the model based on those distances. The cluster representatives for a new or updated version of the model may then be computed, e.g., based on the updates assignments of the observation records, and the updated version of the model may be used as the current version for the next iteration. The iterations may be performed until one or more termination criteria are met in various embodiments—for example, until the fraction or number of assignment changes made during an iteration falls below a threshold, or until a cost function evaluated for the clustering model reaches a threshold”); and 
populating the first data structure recommendation and the second data structure recommendation at the first record in the native hierarchical data structure in response to determining that the first source content and the second source content correspond (RASCO Para. [[0063]: “…, the method may include training, with the processor, the second hierarchical data structure with the feature elements of the training components for detecting built up structures. As an example, various feature elements in the second hierarchical data structure that are similar and/or substantially the same as feature elements of the training components may be identified. Thereafter, the various nodes of the second hierarchical data structure that are disposed on the same leaf-path (e.g., branch(es)) as the identified feature elements may be appropriately labeled (e.g., flagged, marked, etc.) as being in the same class (e.g., built-up or non-built-up) as the corresponding feature elements of the training components”; and
Para. [0065]:  “…, the method may include mapping or projecting components of the plurality of components that identify built-up structures as classified during the classifying step into a resultant image that is associated with the geographic area and that has a third resolution greater than the second resolution. For instance, the resultant image may be presented on any appropriate display …”).  

Regarding claim 6, the combination of ROY and RASCO teach the limitations of claim 3.  Further, ROY teaches comprising: 
determining a second record in the native hierarchical data structure of the crowdsource database that is unpopulated (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and
Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a storage device or address, i.e. a second source); 
retrieving a native metadata structure for the second record, wherein the native metadata structure defines the native hierarchical data structure of the crowdsource database at the second record (ROY Col. 8, lines (16-20): “…the aggregate or normalized multi-attribute-based distances of the various observation records from the cluster representatives of one version of the model may be computed and used to assign the observation records to the clusters of that version”); 
determining a third metadata structure corresponding to the native metadata structure; identifying a third user corresponding to the third metadata structure (ROY Fig. 10, Col. 2, line (26): “FIG. 10 illustrates an example programmatic interface which may be used to provide cluster summaries to clients of a machine learning service, according to at least some embodiments”); and 
transmitting a request to the third user for a third data structure recommendation for populating the second record (ROY Col. 4, lines (3-11): “The machine learning service may also implement a number of easy-to-use programmatic interfaces in some embodiments, such as web-based consoles, application programming interfaces or APIs, command line tools, and/or graphical user interfaces, enabling clients to indicate source data sets for clustering requests, specify clustering-related preferences or requirements, view interim and/or final results of the clustering algorithms employed, and so on.”).  

Regarding claim 7, the combination of ROY and RASCO teach the limitations of claim 6.  Further, ROY teaches wherein determining the third metadata structure corresponding to the native metadata structure comprises: 
retrieving a native category keyword for the native metadata structure (ROY Col. 1, line (39): “Observation records of machine learning data sets may include values of a number of different types of attributes, such as numeric attributes, binary or Boolean attributes, categorical attributes and text attributes”); 
retrieving a third category keyword for a third data source for the third metadata structure (ROY Col. 2, line (60): “Various embodiments of methods and apparatus for scalable clustering of large machine learning data sets whose observation records comprise a mix of different attribute types (such as numerical, text or categorical attributes) are described.”); 
determining a second similarity between the native category keyword and the third category keyword (ROY Col. 4, line (47): “Similarly, generalized variants of other algorithms whose baseline versions are targeted towards single attribute types may be used in some embodiments.) Corresponding to the different attribute types, the machine learning service may identify respective distance metrics and/or relative weights to be assigned to different attributes. For example, in one embodiment, Euclidean distances may be used for numeric attributes, Kullback-Leibler or KL-divergence may be used for distances between categorical attributes, cosine-similarity-based measures may be used for distances with respect to text attributes, and so on.”); 
comparing the second similarity to a threshold similarity (ROY Col. 5, line (4): “One or more iterations of the clustering methodology may then be implemented. In a given iteration, the aggregate distance measures of the observation records may be computed with respect to the cluster representatives of the current version of the clustering model, and the observation records may be assigned to clusters of the current version of the model based on those distances. The cluster representatives for a new or updated version of the model may then be computed, e.g., based on the updates assignments of the observation records, and the updated version of the model may be used as the current version for the next iteration. The iterations may be performed until one or more termination criteria are met in various embodiments—for example, until the fraction or number of assignment changes made during an iteration falls below a threshold, or until a cost function evaluated for the clustering model reaches a threshold.”); and 
determining that the native category keyword and the third category keyword correspond based on the second similarity equaling or exceeding the threshold similarity (ROY Fig. 1, Col. 7, line (9): “a client 185 of the machine learning service may provide information (e.g., a network address, a database address, and/or a storage device address) regarding a data source from which observation records (ORs) of a data set 122 for which clustering is to be performed can be obtained by the clustering manager 180. Some or all of the observation records, such as OR-1 through OR-n of data set 122, may comprise a plurality of attributes of different types. For example, as shown, OR-n includes one or more numeric attributes 141, one or more categorical attributes 142, and one or more text attributes 143 in the depicted embodiment. Other types of attributes, including Boolean or binary attributes, attributes containing audio or image-based records, and the like, may also be included in a data set 122 in some embodiments. It is noted that with respect to the techniques and algorithms described herein, binary or Boolean attributes may be considered a subset of categorical attributes.”).  

Regarding claim 8, the combination of ROY and RASCO teach the limitations of claim 2.  Further,  ROY teaches comprising: 
receiving a third data structure recommendation, wherein the third data structure has a third metadata structure (ROY Col. 4, lines (13-18): “computing devices of the machine learning service may identify a data source from which the observation records of a given data set for which a clustering algorithm is to be implemented can be obtained. A number of different kinds of data sources may be supported in different embodiments, …”; and
Col. 4, lines (23-26): “The details of a given data source, such as a URL or storage device identifier or address, may be provided by a client …”, 
the examiner notes that the reference discloses in Fig. 1 an input data set, in the form of observation records, i.e. initial records of input similar to receiving a recommendation from a user. These records are of heterogenous attributes that are sources from multiple sources by clients with attributes containing audio or images, i.e. content, and an example given from a storage device or address, i.e. a second or third source); 
inputting the third data structure recommendation into the machine learning model (ROY Col. 2, lines (4-7): “FIG. 4 illustrates an example normalization-based technique for determining distances between observation records and cluster representatives of a heterogeneous data set, according to at least some embodiments”; and
Fig. 1, Col. 7, lines (41-52): “Corresponding to the clustering methodology, a cluster initialization technique (governing, for example, the initial cluster representatives of the selected number of clusters), respective distance metrics for different attributes of the observation records, weights to be assigned to the attributes when computing distances, and/or normalization techniques to be applied to the different attributes to arrive at an aggregated multi-attribute distance measure of an observation record from a cluster representative may be selected. …, one or more of the parameters may be selected based at least in part on client requests or preferences, and/or based on contents of the knowledge base 156”; and
Fig. 1, Col. 8, lines (10-29): “…, the aggregate or normalized multi-attribute-based distances of the various observation records from the cluster representatives of one version of the model may be computed and used to assign the observation records to the clusters of that version. …, and the clustering results 125 (e.g., the current version of the model, and the assignments of the observation records to the set of clusters of the current version) may be stored in artifacts repository 158.”, 
the examiner notes the system aggregates/normalize the observations records, i.e. input data as explained above, and the clustered results, i.e. hierarchical data, are stored in a repository database, and as explained earlier to that of a crowd database); and 
receiving an output of the machine learning model indicating a second record of the native hierarchical data structure for populating the third data structure recommendation (ROY Col. 2, lines (4-7): “FIG. 4 illustrates an example normalization-based technique for determining distances between observation records and cluster representatives of a heterogeneous data set, according to at least some embodiments”; and
Fig. 1, Col. 8, lines (10-29): “…, the aggregate or normalized multi-attribute-based distances of the various observation records from the cluster representatives of one version of the model may be computed and used to assign the observation records to the clusters of that version. …, and the clustering results 125 (e.g., the current version of the model, and the assignments of the observation records to the set of clusters of the current version) may be stored in artifacts repository 158.”).  

Regarding claim 9, the combination of ROY and RASCO teach the limitations of claim 2.  Further,  RASCO teaches wherein updating the crowdsource database based on comparing the first data structure recommendation and the second data structure recommendation comprises: 
validating the first data structure recommendation based on the second data structure recommendation (RASCO Para. [0064]: “…, the processor may systematically analyze and/or compare the collective set of feature elements for each component of the first hierarchical data structure in relation to the feature elements of the trained second hierarchical data structure to determine whether the component identifies a built-up structure or a non-built-up structure. For instance, a component (e.g., pixel or group of pixels) in the first hierarchical data structure may be labeled, tagged or classified as “built-up” when one or more (e.g., a majority, most, all, etc.) of its feature elements match or are similar to feature elements of the trained second hierarchical data structure associated with built-up structures (e.g., have a value within some percentage of the value of a feature element from the trained second hierarchical data structure).”); and 
publishing the first data structure recommendation in the crowdsource database based on validating the first data structure recommendation based on the second data structure recommendation (RASCO Fig. 1, Para. [0106]: “FIG. 1 presents a simplified block diagram of a system 100 that may be used to generate and map regionally and globally consistent structures of interest … and generation of resultant images 116 that include the extracted structures of interest therein”, 
the examiner notes that the reference discloses in Fig. 1 an automated process of extraction of structures of interest including a resultant images, see element 116).  

Regarding claim 10, the combination of ROY and RASCO teach the limitations of claim 2.  Further,  ROY teaches wherein updating the crowdsource database based on comparing the first data structure recommendation and the second data structure recommendation further comprises: 
determining a statistic for the first data structure recommendation based on the second data structure recommendation (ROY Fig. 9, Col. 16, lines (9): “Based on the results achieved thus far and the trends observed regarding resource consumption versus resource availability, the machine learning service recommends that the client request at least an additional <n> iterations of the clustering algorithm in the depicted example, as indicated in recommendations region 907. The client may decide to act in accordance with the recommendations, and initiate the execution of <n> more iterations using web control 910. Alternatively, the client may explore the current version of the model in greater detail using control 911, or change one or more model parameters and restart the model training iterations with modified parameters using control 913.”); and 
publishing the statistic for the first data structure recommendation in the crowdsource database (ROY Col. 16, line (25): “Some of the programmatic interfaces implemented by the machine learning service may enable clients to explore or view cluster summaries and/or additional details regarding various clusters in the current version of the model”).  

Regarding claim 11, the combination of ROY and RASCO teach the limitations of claim 2.  Further, ROY teaches wherein the first data structure recommendation comprising first content for publishing in the crowdsource database, and wherein the second data structure recommendation comprising second content for publishing in the crowdsource database (ROY Fig. 9, Col. 16, line (9): “Based on the results achieved thus far and the trends observed regarding resource consumption versus resource availability, the machine learning service recommends that the client request at least an additional <n> iterations of the clustering algorithm in the depicted example, as indicated in recommendations region 907. The client may decide to act in accordance with the recommendations, and initiate the execution of <n> more iterations using web control 910. Alternatively, the client may explore the current version of the model in greater detail using control 911, or change one or more model parameters and restart the model training iterations with modified parameters using control 913. If the client is satisfied with the current state of the model, control 915 may be used to save the model and exit”).  

Regarding claims (13-20), the aforementioned claims recite similar limitations to claims 3-11 and therefore rejected for similar reasons as mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He et al. ; (US- 11488068 B2); “Methods for machine-learned predictive models and systems for data preparation”.
Ramage ; (US-20210019246 A1); “Methods for interrogating heterogeneous computing systems”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/05/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162